Citation Nr: 0832498	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  95-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a gastrointestinal disability, to include duodenal ulcer.  


REPRESENTATION

Appellant represented by:	J. Moore, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case has been before the Board previously on several 
occasions, and was remanded in October 1998 for evidentiary 
development. A Board decision entered in December 2001 denied 
entitlement to a rating in excess of 20 percent for the 
veteran's duodenal ulcer.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  An 
April 2005 Court Order vacated and remanded the claim to the 
Board for further development.  In August 2005, the Board 
remanded the claim to effectuate the Court's order.  
Thereafter, an August 2007 Board decision granted an increase 
to 40 percent, but no more than 40 percent, for the veteran's 
upper gastrointestinal disease.  The veteran yet again 
appealed to the Court, and an August 2008 Order the Court 
granted a joint motion of the parties, vacating the part of 
the Board decision which denied a rating in excess of 40 
percent and remanded the case to the Board for action 
consistent with the joint motion.    

The Board parenthetically notes that development had been 
ordered for a claim for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension 
purposes.  Specifically, the Board remanded this particular 
claim in August 2007 so that Social Security Administration 
records could be obtained.  The joint motion for remand did 
not affect this development; however, as the current claim 
also requires the obtainment of SSA records, the RO is 
advised that action should not be taken on either claim until 
those records, as well as the actions directed below, have 
been complied with.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In granting the joint motion of the VA and the appellant, the 
Court ordered that VA   must obtain records of the Social 
Security Administration (SSA) and associate them with the 
file.  The Board had ordered this development with regard to 
an unrelated claim; however, the Court determined that it was 
necessary to review the SSA records before a final decision 
is made on the claim for an increase.  Furthermore, the Court 
ordered compliance with a previous remand in connection with 
the Veteran's right to have all previously mandated Court and 
Board instructions followed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the joint motion noted that 
the Board had directed development in August 2005 to 
effectuate an April 2005 Court memorandum regarding a new 
gastrointestinal examination.  The examiner was directed to 
review the claims file and to assess the current state of the 
veteran's gastrointestinal disability.  It was noted that the 
veteran had been diagnosed with irritable bowel syndrome, as 
well as nonulcer dyspepsia.  The Court and the Board 
directed, essentially, that the overall gastrointestinal 
picture be reviewed, and an opinion was to be entered as to 
whether there had been a change in the veteran's service-
connected diagnosis, or alternatively, if there were 
additional nonservice-connected gastrointestinal conditions 
affecting his health.  To the extent that there were 
nonservice-connected gastrointestinal conditions, the 
examiner was to opine as to what extent the veteran was 
disabled from the service-connected disorder (i.e. the 
duodenal ulcer or its altered current diagnosis, if any), and 
to what extent the disability was related to nonservice 
connected conditions.  As this was not complied with, it must 
be addressed before final adjudication.  See Stegall, supra.   

It is pertinent to note that medical evidence is required to 
permit the Board to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here duodenal ulcer disease or other current manifestation 
of same) from any other diagnosed disorder (in this case the 
veteran's relevant nonservice-connected diseases include 
irritable bowel syndrome), VA must consider all symptoms in 
the adjudication of the claim.

Lastly, the joint motion noted that a co-worker had seen the 
veteran run to the bathroom to vomit on multiple occasions at 
his place of employment, which had an adverse impact on his 
overall productivity.  The Court, in granting the joint 
motion, agreed that this lay statement was evidence of 
"marked interference with employment" as contemplated by 
the language of 38 C.F.R. § 3.321.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, the claim should be sent to the Director of 
VA's Compensation and Pension Service (CP) for consideration 
of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Determine if there are any outstanding 
records from the SSA regarding the 
veteran.  If SSA records are not already 
associated with the claim, obtain copies 
of the record and associate with the file.  
If there are no records available, 
annotate the record to reflect this fact. 

3.  Contact the veteran to obtain 
information and consent (if needed) for 
the purpose of securing any medical 
records that may be available pertaining 
to evaluation and treatment for the 
veteran's gastrointestinal disorders.  The 
AMC/RO should note that in recently 
received correspondence, it was requested 
on behalf of the veteran that all 
treatment records from the VA be obtained. 

4.  Schedule the veteran for a 
comprehensive VA gastrointestinal 
examination for the purposes of 
determining the current severity of his 
service-connected duodenal ulcer.  It is 
imperative that the examiner review the 
claims file and determine if the service-
connected duodenal ulcer diagnosis is 
still current or, alternatively, if it has 
manifested into a different diagnosis.  
The entire gastrointestinal disability 
picture must be reviewed and the examiner 
should list to what extent the veteran is 
disabled from his service-connected 
condition (duodenal ulcer or other current 
manifestation of same) and to what extent 
his gastrointestinal problems are affected 
by nonservice-connected conditions.  In 
other words, to the extent that is 
possible, the examiner should distinguish 
between symptoms and functional impairment 
due to the veteran's service-connected 
duodenal ulcer disease or other current 
manifestation of same from any nonservice-
connected gastrointestinal disease that 
may be present but If the examiner is not 
able to distinguish the symptoms and/or 
degree of impairment due to the veteran's 
duodenal ulcer disease or other current 
manifestation of same from any other 
diagnosed gastrointestinal disease (to 
include irritable bowel syndrome), he or 
she must consider all symptoms in 
determining the overall disability 
picture.

The claims file should be furnished to the 
examiner for his or her review.  All 
diagnostic studies or tests deemed 
necessary should be accomplished.

5.  Upon completion of the VA examination, 
the claims file should be sent to the 
Director of CP for consideration of an 
extraschedular evaluation.  Upon receipt 
of the Director's decision, a copy must be 
attached to the file and returned to the 
Board if a less than fully favorable 
determination has been reached.  

6.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim.  
If the decision is less than fully 
favorable, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




